



PROMISSORY NOTE
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$10,000,000.00
9-12-2018
9-12-2019
4061111013
Note #1000
#618529
823
 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
Borrower: Hancock Park Corporate Income, Inc.,
                       a Maryland corporation
                       10 South Wacker Drive, Suite 2500
                       Chicago, IL 60606
Lender: Pacific Western Bank
Los Angeles Real Estate and Construction
9701 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90212
Principal Amount: $10,000,000.00


Date of Note: September 12, 2018



    
PROMISE TO PAY. Hancock Park Corporate Income, Inc., a Maryland corporation
("Borrower"), promises to pay to Pacific Western Bank ("Lender"), or order, in
lawful money of the United States of America, the principal amount of Ten
Million & 00/100 Dollars ($10,000,000.00) or so much as may be outstanding in
relation to that certain loan made to Borrower pursuant to that certain Business
Loan Agreement, dated as of the date hereof, between Borrower and Lender (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Loan Agreement”), together with interest on the unpaid outstanding principal
balance of each advance, calculated as described in the "INTEREST CALCULATION
METHOD" paragraph using the interest rate set forth in the “VARIABLE INTEREST
RATE” paragraph. Interest shall be calculated from the date of each advance
until repayment of each advance. The interest rate may change under the terms
and conditions of the "INTEREST AFTER DEFAULT" section.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Loan Agreement.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on September 12, 2019. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning October 31, 2018, with all subsequent interest payments
to be due on the last business day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges. Borrower will pay Lender at Lender's address shown
above or at such other place as Lender may designate in writing.
VARIABLE INTEREST RATE.    The interest rate on the loan evidenced hereunder is
subject to change from time to time based on changes in an independent index
which is the Wall Street Journal Prime Rate (the “Index”). The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notifying Borrower. Lender will provide Borrower with the current
index rate upon Borrower’s request. The interest rate change will not occur more
often than each day. Borrower understands that Lender may make loans based on
other rates as well. The Index currently is 5.000% per annum. Interest on the
unpaid principal balance of this loan will be calculated as described in the
“INTEREST CALCULATION METHOD” paragraph using a rate of 0.750 percentage points
over the Index, adjusted as necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 5.750%. NOTICE:
Under no circumstances will the interest rate on this loan be less than 5.75%
per annum or more than the maximum rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this Note is computed on the basis of a
year consisting of 360 days; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under this Note is computed using this method.
PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of an Event of Default),
except as otherwise required by law. Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due.
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower's obligation to continue to make payments of accrued unpaid
interest. Rather, early payments will reduce the principal balance due. Borrower
agrees not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Pacific Western Bank, Los
Angeles Real Estate and Construction, 9701 Wilshire Boulevard, Suite 700,
Beverly Hills, CA 90212.
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $10.00, whichever is greater.
INTEREST AFTER DEFAULT. Upon the occurrence, and solely during the continuance,
of an Event of Default, the interest rate on this Note shall, if permitted under
applicable law, immediately increase by 5.000 percentage points; provided that
in the case of an Event of Default with respect to the payment of interest, such
increase in the interest rate shall not apply until such payment of interest is
10 days or more late.
LENDER'S RIGHTS. Upon the occurrence, and during the continuance, of an Event of
Default, Lender may, in accordance with the Loan Agreement and the Security
Agreements, declare the entire unpaid principal balance under this Note and all
accrued unpaid interest immediately due, and then, subject to the terms of the
Loan Agreement and the Security Agreements, Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses , whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.







--------------------------------------------------------------------------------


PROMISSORY NOTE
Loan No. 4061111013
(Continued)
Page 2


 



GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of California.
WAIVER OF JURY TRIAL AND JUDICIAL REFERENCE. This Note shall be subject to the
Waiver of Jury Trial provision of the Loan Agreement and the Judicial Reference
Agreement being concurrently entered into, which are incorporated herein by this
reference.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any trust accounts for which setoff would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the indebtedness against
any and all such accounts.
COLLATERAL. Borrower acknowledges this Note is secured by the Collateral.
LINE OF CREDIT. This Note evidences a revolving line of credit under the Loan
Agreement. Advances under this Note may be requested orally by Borrower or as
provided in this paragraph or the Loan Agreement. All oral requests shall be
confirmed in writing on the day of the request. All communications,
instructions, or directions by telephone or otherwise to Lender are to be
directed to Lender's office shown above. The following person or persons are
authorized to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender's address shown above, written
notice of revocation of such authority: Bilal Rashid, Jeff Cerny, and Tod
Reichert. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower's accounts with Lender. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs.
INTEGRATION. The parties agree that (a) this Note, together with all of the
Related Documents, represents the final agreement between the parties, and
therefore incorporates all negotiations of the parties hereto (b) there are no
unwritten oral agreements between the parties, and (c) this Agreement may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note in
accordance with the Loan Agreement, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability solely as a
result of such change. All such parties agree that, except to the extent
otherwise provided in the Loan Agreement or the Security Agreement, Lender may
renew or extend (repeatedly and for any length of time) this loan or release any
party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan in accordance with the Loan
Agreement. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:
HANCOCK PARK CORPORATE INCOME, INC., A MARYLAND CORPORATION
By: /s/ Bilal Rashid         
Bilal Rashid, Chief Executive Officer of Hancock Park Corporate Income, Inc.







